Citation Nr: 1226045	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  10-16 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Eligibility for specially adapted housing.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) which denied eligibility for specially adapted housing.  In October 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.


FINDING OF FACT

The Veteran is permanently and totally disabled due to several service-connected disabilities to include above the knee amputation of the left lower extremity, sub capital fracture left femur with prosthetic replacement, and osteoarthritis of the right knee which results in functional loss of use of both lower extremities so as to preclude locomotion without the aid of a wheelchair.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for assistance in acquiring specially adapted housing have been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. § 3.809 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.

B.  Factual Background, Legal Criteria, and Analysis

The Veteran is seeking entitlement to a certificate of eligibility for specially adapted housing.  He is currently service-connected for the following disabilities: above the knee amputation of the left lower extremity, evaluated as 60 percent disabling; skull defect, evaluated as 60 percent disabling; sub capital fracture left femur with prosthetic replacement, evaluated as 50 percent disabling; arthritis of the left shoulder, evaluated as 20 percent disabling (temporary 100 percent rating during part of the appeal period); left hand shell fragment wound with fracture third metacarpal and limitation of motion middle finger, evaluated as 10 percent disabling; abdomen scar from laparotomy, evaluated as 10 percent disabling; chorioretinal scar with photophobia and field vision loss of the left eye, evaluated as 10 percent disabling; scars disfiguring forehead, evaluated as 10 percent disabling; anxiety neurosis, evaluated as 10 percent disabling; osteoarthritis of the right knee, evaluated as 10 percent disabling; shell fragment wounds residual scars on chest with retained metallic foreign body, evaluated as 0 percent disabling; and shell fragment wound scars of the bilateral forearms, evaluated as 0 percent disabling.  The Veteran has been rated as 100 percent disabled or totally disabled based on individual unemployability due to service-connected disabilities since his separation from service in 1969.  He currently has a combined disability rating of 100 percent.  

Applicable regulations provide that financial assistance for specially adapted housing is available to a Veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss of use of one upper extremity which so affect the function of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

Since the Veteran's application for specially adapted housing was received in March 2008, paragraph (b)(6) of § 3.809 (pertaining to severe burns as disabilities qualifying for specially adapted housing grant eligibility) does not apply to his claim.  See 75 Fed. Reg. 57,859 (Sept. 23, 2010) (noting that the addition of paragraph (b)(6) applies to all applications for grants received by VA on or after July 30, 2008).  Notably, severe burns are not at issue in this case and the Veteran is found eligible due to loss of use of the lower extremities.  

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

In this case, in the Veteran's March 2008 application for specially adapted housing, the Veteran indicated that he was confined to a wheelchair by doctor's order.  Also, during the October 2010 Board hearing, the Veteran testified that he was wheelchair bound.  Board Hearing Tr. at 3.  He explained that he needed the wheelchair as he could not wear a prosthesis on his left lower extremity and he had bone-on-bone contact in his right knee.  Board Hearing Tr. at 3.

Private and VA treatment records support a finding that the Veteran has functional loss of use of the lower extremities so as to preclude locomotion without the aid of a wheelchair.

In October 2008 one of the Veteran's private physicians, Dr. Kidder, noted that the Veteran had fairly significant stump pain and was unable to wear a prosthesis.      X-rays of the right knee revealed bone-on-bone patellofemoral osteoarthritis with lateral subluxation of the patella.  Dr. Kidder opined that realistically the Veteran would be best served in a motorized wheelchair fairly permanently and home conditions arranged for this.  

A similar opinion was offered by another private physician, Dr. Gemlick.  In April 2009, Dr. Gemlick noted that the Veteran was unable to wear a prosthetic on his left lower extremity and had severe right knee patellofemoral arthritis.  He opined that it was medically necessary for the Veteran to have a zero entry bath/shower placed in his home due to severe mobility joint pathology issues.  In an August 2009 medical statement in connection with the Veteran's claim for special monthly compensation, Dr. Gemlick noted that the Veteran could not walk without aids and needed a motorized wheelchair to navigate his home environment.  

A February 2010 VA joints examination report notes that the Veteran was non-ambulatory due to increased pain with weight bearing activity and instability in his right knee.  

A February 2010 VA aid and attendance examination report notes that the Veteran experienced dizziness.  His imbalance constantly (or near constantly) affected his ability to ambulate.  The Veteran was using manual and electric wheelchairs.  According to the report, a wheelchair was required as the Veteran could not walk without the assistance of another person.  It was again noted that the Veteran had a left above the knee amputation and a left hip replacement made the use of a prosthesis not feasible.  

A July 2010 VA joints examination report noted that the Veteran had fallen in the past as a result of his left lower extremity amputation and pain in his right knee joint.  He was using a wheelchair whenever possible.  While he occasionally used crutches he was only able to walk short distances with the crutches.  The Veteran indicated that he had instability of the right knee; however, there was no evidence of instability on examination.  

In light of this evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria are met for a certificate of eligibility for specially adapted housing.  The evidence shows the Veteran's service-connected disorders, particularly his service-connected above the knee amputation of the left lower extremity, sub capital fracture left femur with prosthetic replacement, and osteoarthritis of the right knee, cause functional loss of use of both lower extremities.  The Veteran's testimony that he is wheelchair bound as a result of his service-connected lower extremity disabilities is credible and consistent with the evidentiary record, as demonstrated by the VA and private treatment records indicating that his service-connected lower extremity disabilities preclude him from walking and necessitate a wheelchair.  Accordingly, the claim of entitlement to a certificate for specially adapted housing is granted. 


ORDER

The claim of eligibility for specially adapted housing is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


